DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/20/2022 has been entered.

Status of the Claims
Claims 51, 61, 70 have been amended and claim 69 have been canceled.   Claim 71 have been added.  Claims 51-68, 70-71 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 61 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0361203).

Regarding claim 51, Wang teaches a method of generating curated playlists, comprising:
determining an upcoming event comprising a future date ([0021], [0028] “a time period associated with the entire progress path (e.g., 2 months from setting a goal to achieving the goal)”)(see NOTE I); 
obtaining, from a database ([0040]), a plurality of tasks to be completed before the future date (see NOTE I) related to the upcoming event ([0028] “define a progress path that defines a progression/sequence of categories and/or sub-categories by which a user should progress”, [0100] wherein sequence of categories and sub-categories, such as level 1, level 2 etc. are tasks); 
determining, from a plurality of content formats, a preferred content format for content items corresponding to the plurality of tasks based on a content format preference associated with a user profile ([0054] “customized exercise-related recommendation (e.g., recommendation 1) may be provided … via any suitable method for electronic communication (e.g., push notification, email, text, audio alert, textual output, etc.)”)(see NOTE II); 
determining a user proficiency level associated with the user profile ([0022] “User profile information may further include metrics collected by a user… indicating a general activity level”, [0027] “indicate that a user is … an "amateur weight-lifter" exercise category may be associated with a sub-category (e.g., level 1, level 2, level 3, etc.)”, [0029], [0049]);
identifying for each of the plurality of tasks to be completed before the future date, at least one corresponding content item to generate a plurality of content items ([0103] “determining an  incremental plan to move the user from sub-category 1 to sub-category 2”), 
wherein each of the plurality of content items is in the preferred content format and has a proficiency level that is higher than the user proficiency level ([0028] “a progress path may specify a time period associated with each category”, [0029] “progress path that identifies a particular degree of improvement ( e.g., an increase in level and/or category over a particular period of time)”, [0033], [0057]-[0058], [0061], [0103], [0116] “progress  data may indicate a need for improvement in a specific area (e.g., speed, stamina, weight training, etc.)”); and 
generating a curated playlist (NOTE III) comprising the plurality of content items ([0043], [0055]).

NOTE I Wang teaches user specifying a goal, such as running a full marathon.  Although such marathon goal might not have a set date, it is obviously comprising “a future date.”  Wang further teaches setting a progress path time period for the “entire progress path (e.g., 2 months from setting a goal to achieving the goal)” [0028] or “user is supposed to be able to run at a particular speed … within the next month” [0033], “progress path may indicate that the user should be associated with a next sub-category within a week, month, year” [0057].  Thus, it is reasonable to conclude that setting a goal of running a marathon within a 2 month of a progress path is obviously analogous to the limitation “an upcoming event comprising a future date.”

NOTE II Wang teaches that “customized exercise-related recommendation” are provided to the user as push notifications in various formats “email, text, audio alert, textual output, etc.” [0054].  Clearly, the email address or a phone number (for texting) is provided by the user and are obviously stored as a part of the user profile.  Wang does not explicitly teach “preferred content format”, however in Figure 2:220, 204 Wang shows receiving notification via a smart watch and in further in Figure 3 (304, 316) Wang show receiving recommendations on a smart phone.  Although while not explicitly taught, it is obvious to conclude that such various formats (text by phone, or email or by audio on a phone) are part of the user preferences by initial setup.  I.e. clearly, such different format notifications are not provided without user authorization to do so.  Thus, providing email address or phone number or smart watch settings to receive notifications obviously shows a “a preferred content format for content items.”  I.e. a user receiving a recommendation on his phone, email or watch is “a preferred content format for content items.”

NOTE III  Wang teaches that “customized exercise-related recommendation” are provided as “audio alert” [0054].  Wang further teaches that “progress path that identifies a sequence (an order)” [0100], “the times T1-T13 are intended to times that occur in sequential order where time T2 occurs after time T1, time T 3 occurs after time T2” [0046].  Therefore, it is reasonable to conclude that generating customized exercise-related recommendation as audio in a sequential order, on ether phone or watch, as shown in F2:204, is obviously analogous to “generating a curated playlist.”

Therefore, the claim limitations not explicitly recited in Wang are implicit.

Claim 61 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 71, Wang teaches a method of generating curated playlists, comprising: 
determining an upcoming event comprising a future date ([0021], [0028] “a time period associated with the entire progress path (e.g., 2 months from setting a goal to achieving the goal)”) (see NOTE I); 
obtaining, from a database  ([0040]), a plurality of tasks related to the upcoming event to be completed before the future date, each of the plurality of tasks comprising a respective keyword ([0028] “define a progress path that defines a progression/sequence of categories and/or sub-categories by which a user should progress”, [0100] wherein sequence of categories and sub-categories, such as level 1, level 2 etc. are tasks) (see NOTE III); 
determining a preferred content format for content items corresponding to the plurality of tasks based on a content format preference associated with a user profile ([0054] “customized exercise-related recommendation (e.g., recommendation 1) may be provided … via any suitable method for electronic communication (e.g., push notification, email, text, audio alert, textual output, etc.)”)(see NOTE II); 
determining a user proficiency level associated with the user profile ([0022] “User profile information may further include metrics collected by a user… indicating a general activity level”, [0027] “indicate that a user is … an "amateur weight-lifter" exercise category may be associated with a sub-category (e.g., level 1, level 2, level 3, etc.)”, [0029], [0049]); 
identifying, for each of the plurality of tasks to be completed before the future date, based on the respective keyword ([0121] “sub-category of the input is matched to the category/subcategory of recommendations contained in a recommendation database”, [0127])(see NOTE III), at least one corresponding content item ([0103] “determining an  incremental plan to move the user from sub-category 1 to sub-category 2”), to generate a plurality of content items, wherein each of the plurality of content items is in the preferred content format and has a proficiency level that is higher than the user proficiency level ([0028] “a progress path may specify a time period associated with each category”, [0029] “progress path that identifies a particular degree of improvement ( e.g., an increase in level and/or category over a particular period of time)”, [0033], [0057]-[0058], [0061], [0103], [0116] “progress  data may indicate a need for improvement in a specific area (e.g., speed, stamina, weight training, etc.)”); and 
generating a curated playlist (NOTE IV) comprising the plurality of content items ([0043], [0055]).

NOTE I Wang teaches user specifying a goal, such as running a full marathon.  Although such marathon goal might not have a set date, it is obviously comprising “a future date.”  Wang further teaches setting a progress path time period for the “entire progress path (e.g., 2 months from setting a goal to achieving the goal)” [0028] or “user is supposed to be able to run at a particular speed … within the next month” [0033], “progress path may indicate that the user should be associated with a next sub-category within a week, month, year” [0057].  Thus, it is reasonable to conclude that setting a goal of running a marathon within a 2 month of a progress path is obviously analogous to the limitation “an upcoming event comprising a future date.”

NOTE II Wang teaches that “customized exercise-related recommendation” are provided to the user as push notifications in various formats “email, text, audio alert, textual output, etc.” [0054].  Clearly, the email address or a phone number (for texting) is provided by the user and are obviously stored as a part of the user profile.  Wang does not explicitly teach “preferred content format”, however in Figure 2:220, 204 Wang shows receiving notification via a smart watch and in further in Figure 3 (304, 316) Wang show receiving recommendations on a smart phone.  Although while not explicitly taught, it is obvious to conclude that such various formats (text by phone, or email or by audio on a phone) are part of the user preferences by initial setup.  I.e. clearly, such different format notifications are not provided without user authorization to do so.  Thus, providing email address or phone number or smart watch settings to receive notifications obviously shows a “a preferred content format for content items.”  I.e. a user receiving a recommendation on his phone, email or watch is “a preferred content format for content items.”  Such keywords, stored as recommendations, are matched with keywords in user profile – “sub-category of the input is matched to the category/subcategory of recommendations contained in a recommendation database” [0121], [0127].  Therefore, the recommendations, which comprise a plurality of tasks, are provided based on a match between keywords in a user profile and keywords (class, categories, levels, labels) in progress path.

NOTE III Wang teaches that “progress data may identify any suitable number of classification categories (e.g., one or more exercise categories) and/or sub-categories (e.g., one or more exercise levels)” [0027].  Each sub-category has a label and a time frame – “a progress path may specify a time period associated with each category/ sub-category in the progress path ( e.g., 2 weeks for level 1, 3 weeks for level 3, etc.)”; “progress data may identify any suitable number of classification categories (e.g., one or more exercise categories) and/or sub-categories (e.g., one or more exercise levels)” [0100].  Therefore, a classified category or subcategory Level 1 (two weeks) with a  corresponding “label” [0033]  comprise a plurality of keywords, such as exercise category (cardio, weight etc.), level (1, 2, 3) and a label.  Which is analogous to the limitation “identifying, for each of the plurality of tasks to be completed before the future date, based on the respective keyword.”

NOTE IV  Wang teaches that “customized exercise-related recommendation” are provided as “audio alert” [0054].  Wang further teaches that “progress path that identifies a sequence (an order)” [0100], “the times T1-T13 are intended to times that occur in sequential order where time T2 occurs after time T1, time T 3 occurs after time T2” [0046].  Therefore, it is reasonable to conclude that generating customized exercise-related recommendation as audio in a sequential order, on ether phone or watch, as shown in F2:204, is obviously analogous to “generating a curated playlist.”

Therefore, the claim limitations not explicitly recited in Wang are implicit.

Claims 51, 56-57, 60-61, 66-67, 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0361203) in view of Doucette et al. (US 2018/0374375) and in further view of Kennedy et al. (2018/0188054).

Regarding claim 51, Wang teaches a method of generating curated playlists, comprising:
determining an upcoming event comprising a future date ([0021], [0028] “a time period associated with the entire progress path (e.g., 2 months from setting a goal to achieving the goal)”); 
obtaining, from a database ([0040]), a plurality of tasks to be completed before the future date (see NOTE I) related to the upcoming event ([0028] “define a progress path that defines a progression/sequence of categories and/or sub-categories by which a user should progress”, [0100] wherein sequence of categories and sub-categories, such as level 1, level 2 etc. are tasks); 
determining, from a plurality of content formats, a preferred content format for content items corresponding to the plurality of tasks based on a content format preference associated with a user profile ([0054] “customized exercise-related recommendation (e.g., recommendation 1) may be provided … via any suitable method for electronic communication (e.g., push notification, email, text, audio alert, textual output, etc.)”)(see NOTE II); 
determining a user proficiency level associated with the user profile ([0022] “User profile information may further include metrics collected by a user… indicating a general activity level”, [0027] “indicate that a user is … an "amateur weight-lifter" exercise category may be associated with a sub-category (e.g., level 1, level 2, level 3, etc.)”, [0029], [0049]);
identifying for each of the plurality of tasks to be completed before the future date, at least one corresponding content item to generate a plurality of content items ([0103] “determining an  incremental plan to move the user from sub-category 1 to sub-category 2”), 
wherein each of the plurality of content items is in the preferred content format and has a proficiency level that is higher than the user proficiency level ([0028] “a progress path may specify a time period associated with each category”, [0029] “progress path that identifies a particular degree of improvement ( e.g., an increase in level and/or category over a particular period of time)”, [0033], [0057]-[0058], [0061], [0103], [0116] “progress  data may indicate a need for improvement in a specific area (e.g., speed, stamina, weight training, etc.)”); and 
generating a curated playlist (NOTE III) comprising the plurality of content items ([0043], [0055]).

NOTE I Wang teaches user specifying a goal, such as running a full marathon.  Although such marathon goal might not have a set date, it is obviously comprising “a future date.”  Wang further teaches setting a progress path time period for the “entire progress path (e.g., 2 months from setting a goal to achieving the goal)” [0028] or “user is supposed to be able to run at a particular speed … within the next month” [0033], “progress path may indicate that the user should be associated with a next sub-category within a week, month, year” [0057].  Thus, it is reasonable to conclude that setting a goal of running a marathon within a 2 month of a progress path is obviously analogous to the limitation “an upcoming event comprising a future date.”
Therefore, the claim limitations not explicitly recited in Wang are implicit.
However, to merely obviate such reasoning Doucette discloses a future date ([0096], [0257]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include a feature date for an event as disclosed by Doucette.  Doing so would facilitate in maximizing user performance and maximum throughput of delivered content received by the user (Doucette [0232]).

NOTE II Wang teaches that “customized exercise-related recommendation” are provided to the user as push notifications in various formats “email, text, audio alert, textual output, etc.” [0054].  Clearly, the email address or a phone number (for texting) is provided by the user and are obviously stored as a part of the user profile.  Wang does not explicitly teach “preferred content format”, however in Figure 2:220, 204 Wang shows receiving notification via a smart watch and in further in Figure 3 (304, 316) Wang show receiving recommendations on a smart phone.  Although while not explicitly taught, it is obvious to conclude that such various formats (text by phone, or email or by audio on a phone) are part of the user preferences by initial setup.  I.e. clearly, such different format notifications are not provided without user authorization to do so.  Thus, providing email address or phone number or smart watch settings to receive notifications obviously shows a “a preferred content format for content items.”  I.e. a user receiving a recommendation on his phone, email or watch is “a preferred content format for content items.”
NOTE III  Wang teaches that “customized exercise-related recommendation” are provided as “audio alert” [0054].  Wang further teaches that “progress path that identifies a sequence (an order)” [0100], “the times T1-T13 are intended to times that occur in sequential order where time T2 occurs after time T1, time T 3 occurs after time T2” [0046].  Therefore, it is reasonable to conclude that generating customized exercise-related recommendation as audio in a sequential order, on ether phone or watch, as shown in F2:204, is obviously analogous to “generating a curated playlist.”
Therefore, the claim limitations not explicitly recited in Wang are implicit.

However, to merely obviate such reasoning Kennedy discloses determining, from a plurality of content formats ([0130], [0132], [0140]), a preferred content format for content items corresponding to the plurality of tasks based on a content format preference, associated with a user profile ([0059], [0081]-[0083], [0093]-[0095], [0119], [0137]) and 
generating a curated playlist of a plurality of content items ([0084], [0100], [0106]) … wherein the plurality of content items are in the preferred content format ([0047], [0049], [0090], [0095], [0121], [0137]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include content format and generating a curated playlist based on the format as disclosed by Kennedy.  Doing so would provide a desired variety of suitable media content (Kennedy [0003]).

Claim 61 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 56 and 66, Wang as modified teaches the method and the system, wherein the content format preference identifies a preference for visual content or a preference for audio content, and the content format is determined in accordance with the preference for visual content or the preference for audio content (Kennedy [0120], [0130]-[0132]).

Regarding claims 57 and 67, Wang as modified teaches the method and the system, further comprising receiving a user input indicating at least one of the upcoming event, a time or date of the upcoming event, the task, or the content format preference (Wang [0021], Kennedy [0120], [0130]-[0132], Doucette [0257]).

Regarding claims 60 and 70, Wang as modified teaches, wherein the control circuitry is further configured to: determine an urgency level of the upcoming event prior to the date (Doucette [0096], [0206], [0210]); and select the content items for the curated playlist based on the determined date of the upcoming event and the determined urgency level (Wang “entire progress path (e.g., 2 months from setting a goal to achieving the goal)” [0028] or “user is supposed to be able to run at a particular speed … within the next month” [0033], “progress path may indicate that the user should be associated with a next sub-category within a week, month, year” [0057], Kennedy [0093], [0134], Doucette [0212], [0234], [0254]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include urgency level of preparing for the upcoming event as disclosed by Doucette.  Doing so would facilitate in maximizing user performance and maximum throughput of delivered content received by the user (Doucette [0232]).

Regarding claim 71, Wang teaches a method of generating curated playlists, comprising: 
determining an upcoming event comprising a future date ([0021], [0028] “a time period associated with the entire progress path (e.g., 2 months from setting a goal to achieving the goal)”) (see NOTE I); 
obtaining, from a database  ([0040]), a plurality of tasks related to the upcoming event to be completed before the future date, each of the plurality of tasks comprising a respective keyword ([0028] “define a progress path that defines a progression/sequence of categories and/or sub-categories by which a user should progress”, [0100] wherein sequence of categories and sub-categories, such as level 1, level 2 etc. are tasks) (see NOTE III); 
determining a preferred content format for content items corresponding to the plurality of tasks based on a content format preference associated with a user profile ([0054] “customized exercise-related recommendation (e.g., recommendation 1) may be provided … via any suitable method for electronic communication (e.g., push notification, email, text, audio alert, textual output, etc.)”)(see NOTE II); 
determining a user proficiency level associated with the user profile ([0022] “User profile information may further include metrics collected by a user… indicating a general activity level”, [0027] “indicate that a user is … an "amateur weight-lifter" exercise category may be associated with a sub-category (e.g., level 1, level 2, level 3, etc.)”, [0029], [0049]); 
identifying, for each of the plurality of tasks to be completed before the future date, based on the respective keyword ([0121] “sub-category of the input is matched to the category/subcategory of recommendations contained in a recommendation database”, [0127])(see NOTE III), at least one corresponding content item ([0103] “determining an  incremental plan to move the user from sub-category 1 to sub-category 2”), to generate a plurality of content items, wherein each of the plurality of content items is in the preferred content format and has a proficiency level that is higher than the user proficiency level ([0028] “a progress path may specify a time period associated with each category”, [0029] “progress path that identifies a particular degree of improvement ( e.g., an increase in level and/or category over a particular period of time)”, [0033], [0057]-[0058], [0061], [0103], [0116] “progress  data may indicate a need for improvement in a specific area (e.g., speed, stamina, weight training, etc.)”); and 
generating a curated playlist (NOTE IV) comprising the plurality of content items ([0043], [0055]).

NOTE I Wang teaches user specifying a goal, such as running a full marathon.  Although such marathon goal might not have a set date, it is obviously comprising “a future date.”  Wang further teaches setting a progress path time period for the “entire progress path (e.g., 2 months from setting a goal to achieving the goal)” [0028] or “user is supposed to be able to run at a particular speed … within the next month” [0033], “progress path may indicate that the user should be associated with a next sub-category within a week, month, year” [0057].  Thus, it is reasonable to conclude that setting a goal of running a marathon within a 2 month of a progress path is obviously analogous to the limitation “an upcoming event comprising a future date.”
Therefore, the claim limitations not explicitly recited in Wang are implicit.
However, to merely obviate such reasoning Bitran discloses a future date (F7:710, [0077]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include a feature date for an event as disclosed by Bitran.  Doing so would aid in improving the health and well-being of both individuals and entire populations (Bitran [0002]).

NOTE II Wang teaches that “customized exercise-related recommendation” are provided to the user as push notifications in various formats “email, text, audio alert, textual output, etc.” [0054].  Clearly, the email address or a phone number (for texting) is provided by the user and are obviously stored as a part of the user profile.  Wang does not explicitly teach “preferred content format”, however in Figure 2:220, 204 Wang shows receiving notification via a smart watch and in further in Figure 3 (304, 316) Wang show receiving recommendations on a smart phone.  Although while not explicitly taught, it is obvious to conclude that such various formats (text by phone, or email or by audio on a phone) are part of the user preferences by initial setup.  I.e. clearly, such different format notifications are not provided without user authorization to do so.  Thus, providing email address or phone number or smart watch settings to receive notifications obviously shows a “a preferred content format for content items.”  I.e. a user receiving a recommendation on his phone, email or watch is “a preferred content format for content items.”  Such keywords, stored as recommendations, are matched with keywords in user profile – “sub-category of the input is matched to the category/subcategory of recommendations contained in a recommendation database” [0121], [0127].  Therefore, the recommendations, which comprise a plurality of tasks, are provided based on a match between keywords in a user profile and keywords (class, categories, levels, labels) in progress path.
Therefore, the claim limitations not explicitly recited in Wang are implicit.
However, to merely obviate such reasoning Kennedy discloses determining, from a plurality of content formats ([0130], [0132], [0140]), a preferred content format for content items corresponding to the plurality of tasks based on a content format preference, associated with a user profile ([0059], [0081]-[0083], [0093]-[0095], [0119], [0137]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include preferred content format as disclosed by Kennedy.  Doing so would provide a desired variety of suitable media content (Kennedy [0003]).

NOTE III Wang teaches that “progress data may identify any suitable number of classification categories (e.g., one or more exercise categories) and/or sub-categories (e.g., one or more exercise levels)” [0027].  Each sub-category has a label and a time frame – “a progress path may specify a time period associated with each category/ sub-category in the progress path ( e.g., 2 weeks for level 1, 3 weeks for level 3, etc.)”; “progress data may identify any suitable number of classification categories (e.g., one or more exercise categories) and/or sub-categories (e.g., one or more exercise levels)” [0100].  Therefore, a classified category or subcategory Level 1 (two weeks) with a  corresponding “label” [0033]  comprise a plurality of keywords, such as exercise category (cardio, weight etc.), level (1, 2, 3) and a label.  Which is analogous to the limitation “identifying, for each of the plurality of tasks to be completed before the future date, based on the respective keyword, at least one corresponding content item.”
However, to merely obviate such reasoning Doucette discloses each of the plurality of tasks comprising a respective keyword ([0258], [0282]) identifying, for each of the plurality of tasks to be completed before the future date, based on the respective keyword, at least one corresponding content item ([0259], [0258], [0282]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include preferred content format as disclosed by Doucette.  Doing so would facilitate in maximizing user performance and maximum throughput of delivered content received by the user (Doucette [0232]).

NOTE IV  Wang teaches that “customized exercise-related recommendation” are provided as “audio alert” [0054].  Wang further teaches that “progress path that identifies a sequence (an order)” [0100], “the times T1-T13 are intended to times that occur in sequential order where time T2 occurs after time T1, time T 3 occurs after time T2” [0046].  Therefore, it is reasonable to conclude that generating customized exercise-related recommendation as audio in a sequential order, on ether phone or watch, as shown in F2:204, is obviously analogous to “generating a curated playlist.”
Therefore, the claim limitations not explicitly recited in Wang are implicit.
However, to merely obviate such reasoning Kennedy discloses generating a curated playlist of a plurality of content items ([0084], [0100], [0106]) … wherein the plurality of content items are in the preferred content format ([0047], [0049], [0090], [0095], [0121], [0137]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include generating a curated playlist based on the format as disclosed by Kennedy.  Doing so would provide a desired variety of suitable media content (Kennedy [0003]).


Claims 52-54, 58-59, 62-64, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified and in further view of Rose (US 2015/0032769).

Regarding claims 52 and 62, Wang does not explicitly teach, but Rose discloses the method and the system, wherein the upcoming event is a concert to be performed by an artist and the list of tasks comprises at least one of listening to a song or viewing a video by the artist ([0021], [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to concert events as disclosed by Rose.  Doing so would allow a user could get a better feel of what the concert might be like which result in a music might purchase (Rose [0041]).

Regarding claims 53 and 63, Wang as modified teaches the method and the system, wherein the content items are selected for the curated playlist further based on a listening history associated with the user profile (Kennedy [0048], Rose [0040]).

Regarding claims 54 and 64, Wang as modified teaches the method and the system, further comprising selecting for the curated playlist content items about at least one of the band's history, musical genre, musical style, lyrics, related music, or related videos (Kennedy [0060], [0077], [0132], Rose [0038], [0044]).

Regarding claims 58 and 68, Wang as modified teaches the method and the system, wherein the database stores calendaring data related to one or more upcoming events (Rose [0027], [0034]), the method and the control circuitry further comprising: 
receiving the calendaring data from the database (Rose [0027], [0034], [0043], Doucette [0096], [0256]-[0262]); and 
determining at least one of the upcoming event or a date of the upcoming event based on the data (Kennedy [0093], [0134], Rose [0036], [0043], Doucette [0096], [0256]-[0262]).

Regarding claim 59, Wang as modified teaches the method of claim 51, wherein the content items are selected for the curated playlist further based on the determined date of the event (Wang “entire progress path (e.g., 2 months from setting a goal to achieving the goal)” [0028] or “user is supposed to be able to run at a particular speed … within the next month” [0033], “progress path may indicate that the user should be associated with a next sub-category within a week, month, year” [0057], Kennedy [0093], [0134], F14:1402, Doucette [0096], [0256]-[0262]).

Claims 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Terhark et al. (US 2018/0232751).

Regarding claims 55 and 65, Wang does not explicitly teach, but Terhark discloses, wherein the upcoming event is a meeting with a named entity, and the task comprises reviewing at least one of a social media profile, website, or article associated with the named entity ([0211]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include meetings as events as disclosed by Terhark.  Doing so would facilitate users with researching a company and being more prepared for the interview (Terhark [0211]).

Response to Arguments
Applicant's arguments filed, 07/20/2022, with respect to the amended claims, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 11, 2022